By the Court. Woodruff, J.
The conduct of the defendant, when the bill of the plaintiff was presented to him for payment, in striking out the charge for a silk velvet coat with red ink, and writing-thereunder “Never got if, A. Root,” warranted the inference that he did receive the other two articles; and if so he was liable to pay. for them.
The witness, although he had never seen the defendant before *71he presented the bill, identifies him. as the defendant in the cause, and whom he had seen conferring with his counsel in court.
The judgment should be affirmed.